Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 03/10/2021 has been entered. Claims 137-155 are pending and under consideration. 

Withdrawn Objections and/or Rejections
The rejection of claims 137-155 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior US Patent No. 10,493,149 B2 is withdrawn in view of the amended claims.

Claim Rejections--Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
(ii). Claims 137-155 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No. 10,391,170 B2. Although the conflicting 

Claims 137-155 of the instant application are drawn to a stable formulation comprising an anti-oncostatin M receptor (OSMR) antibody and having a pH ranging from approximately 6.1-7.1, wherein the formulation comprises 10-150 mM arginine, 10-20 mM histidine, or 5-75 mM phosphate, wherein the anti-OSMR antibody has a pl ranging from 6.5-8.0 and is present in the formulation at a concentration ranging from 100-250 mg/ml, and wherein at least 90% of the anti-OSMR antibody exists as monomer in the formulation upon storage at 40 °C for two weeks; and wherein the anti-OSMR antibody comprises (i) a heavy chain having the amino acid sequence set forth in SEQ ID NO: 1; and a light chain having the amino acid sequence set forth in SEQ ID NO: 2; or (ii) a heavy chain variable domain having the amino acid sequence set forth in SEQ ID NO: 3; and a light chain variable domain having the amino acid sequence set forth in SEQ ID NO: 4, wherein the formulation is aqueous.

On the other hand, claims 1-16 of US Patent No. 10,391,170 B2 are drawn to a stable formulation comprising an anti-oncostatin M receptor (OSMR) antibody at a concentration of at least 100-250 mg/ml and having a pH ranging from approximately 6.0-7.6, wherein the anti­OSMR antibody comprises a light chain having an amino acid sequence set forth in SEQ ID NO: 2; and a heavy chain having an amino acid sequence set forth in SEQ ID NO: 1. Thus, claims 137-155 of the instant application and claims 1-16 of US Patent No. 10,391,170 B2 vary in scope and are obvious over each other. 


Claims 137-155 of the instant application are drawn to a stable formulation comprising an anti-oncostatin M receptor (OSMR) antibody and having a pH ranging from approximately 6.1-7.1, wherein the formulation comprises 10-150 mM arginine, 10-20 mM histidine, or 5-75 mM phosphate, wherein the anti-OSMR antibody has a pl ranging from 6.5-8.0 and is present in the formulation at a concentration ranging from 100-250 mg/ml, and wherein at least 90% of the anti-OSMR antibody exists as monomer in the formulation upon storage at 40 °C for two weeks; and wherein the anti-OSMR antibody comprises (i) a heavy chain having the amino acid sequence set forth in SEQ ID NO: 1; and a light chain having the amino acid sequence set forth in SEQ ID NO: 2; or (ii) a heavy chain variable domain having the amino acid sequence set forth in SEQ ID NO: 3; and a light chain variable domain having the amino acid sequence set forth in SEQ ID NO: 4, wherein the formulation is aqueous.

On the other hand, claims 1-19 of prior US Patent No. 10,493,149 B2 are drawn to a stable formulation comprising an anti-oncostatin M receptor (OSMR) antibody at a concentration of at least 100-250 mg/ml and having a pH ranging from approximately 6.0-7.6, wherein the formulation comprises 10-150 mM arginine, 10-20 mM histidine, or 5-75 mM phosphate, wherein the anti-OSMR antibody has a pl ranging from 6.5-8.0, and 

Conclusion
No claims are allowed.


Advisory Information 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 13, 2021